Citation Nr: 0433210	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  04-09 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which, in pertinent part, assigned a 30 
percent rating for the veteran's PTSD.  The veteran disagreed 
with the PTSD rating in October 2002.  The February 2004 
statement of the case (SOC) increased the PTSD rating to 50 
percent.  Where a veteran has filed a notice of disagreement 
(NOD) as to the assignment of a disability evaluation, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, the PTSD increased rating claim remains before the 
Board.  

The Board notes that the issues of increased rating for 
tinnitus and service connection for residuals of a left foot 
injury, while listed on the February 2004 statement of the 
case, were not included on the veteran's VA Form 1-9.  
Therefore, these issues are not currently before the Board.

In light of the decision to grant a 70 percent schedular 
evaluation for PTSD, the Board is referring an informal claim 
for a total disability evaluation based on unemployability 
(TDIU) to the RO for the appropriate action.  

The veteran and his spouse testified before the undersigned 
at a videoconference Board hearing in August 2004.  The 
transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's PTSD is currently manifested by no more 
than some occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment, thinking and mood due to symptoms including 
suicidal ideation; near-continuous panic or depression 
affecting his ability to function independently; speech 
intermittently illogical, obscure or irrelevant; and 
difficulty adapting in stressful circumstances.


CONCLUSION OF LAW

The criteria for a disability rating disability of 70 percent 
for PTSD have been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 9411-9440 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in May 2002, the RO advised the appellant of 
the enactment of the VCAA.  The appellant was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The February 2004 statement of the case (SOC) notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for an increased rating.  The SOC specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  It also advised the 
veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The claims folder contains all VA medical records, service 
medical records and private medical records authorized by the 
veteran.  The veteran has not identified any outstanding 
evidence to be obtained.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Analysis

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  Disability evaluations 
are determined by the application of a schedule of ratings, 
which are based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2004).  A request for an increased rating is to be reviewed 
in light of the entire relevant medical history.  See 
generally 38 C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under that code, a 50 percent 
rating is assigned under DC 9411 when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  GAF scores are generally used in examinations 
reports regarding veterans' psychiatric disabilities.   

VA outpatient clinic reports reflect that the veteran was 
treated for PTSD on several occasions from April to June 
2002.  Generally, the veteran was well-oriented, his speech 
was clear and coherent and his memory was intact.  Thought 
processes were organized and there were no looseness of 
associations or suicidal or homicidal ideations.  In a June 
2002 entry, the veteran's mood was reported to be overtly 
depressed.  His speech was rapid and somewhat pressured.  He 
denied suicidal or homicidal ideation.  His GAF was 45.

Evidence relevant to the current level of severity of the 
veteran's PTSD includes an August 2002 psychiatric 
examination ordered by VA.  At that time, the veteran 
reported the history of his PTSD.  He stated that he was a 
combat Vietnam veteran who suffered from feelings or 
nervousness and guilt.  He stated that he could not sleep at 
night due to nightmares about the war.  He reported not 
liking crowds, getting angry easily and having trouble 
concentrating.  He stated that he had had suicidal thoughts 
but denied suicidal or homicidal thoughts at present.  He has 
panic attacks.  He also denied any manic or psychotic 
symptoms.  The veteran had been receiving psychiatric 
treatment for PTSD at the VA Medical Center (VAMC) in 
Atlanta, Georgia since March 2002.

After returning home from Vietnam in 1970 the veteran went to 
college and received a degree in accounting.  He began 
working as an auditor for the Department of Transportation 
(DOT) in 1982.  The veteran married in 1967 and has a son.  
At the time of the examination the veteran was living with 
his wife and worked for DOT.  On examination the examiner 
reported that the veteran was casually dressed and groomed.  
He appeared to be guarded and edgy but was alert and oriented 
to person, place, and time.  His speech was pressured and 
mumbled and his mood was sad and angry.  His affect was 
congruent to his mood.  The examiner noted evidence of sleep 
disturbance, flashbacks, nightmares, paranoia, and frequent 
suicidal ideation but with no suicidal thoughts at present.  
No obsessive/ritualistic behavior, hallucinations or 
homicidal thoughts were noted.  He showed some memory loss 
and exhibited adequate impulse control.  Both his judgment 
and insight were found to be fair.  The examiner diagnosed 
the veteran with chronic PTSD and assigned a GAF of 50.

The veteran testified before the undersigned at a Travel 
Board hearing in August 2004.  At that time the veteran 
testified that he had retired from his job at DOT in December 
2002 and moved to his family's farm 200 miles from his own 
home to deal with his PTSD.  The veteran's spouse testified 
that she remained in their home in Georgia and drives to the 
family farm every couple of weeks to check up on her husband 
(i.e., pay the bills, restock the kitchen, make sure he takes 
his medications, etc.).  The veteran reported suffering from 
symptoms such as lack of sleep, flashbacks, auditory 
hallucinations, irritability, and isolation.  He also 
reported that he regularly obtained treatment for his PTSD at 
the VAMC in Atlanta.  

Also of record are VA outpatient treatment notes dated from 
February 2002 through October 2002.  These records reflect 
complaints and treatment for PTSD and show several GAF scores 
of 50.

After a careful review of the objective medical evidence, 
which involves evidence over approximately two years and 
includes a number of treatment reports, the Board finds that 
the evidence supports a grant of an initial 70 percent 
disability evaluation for the veteran's PTSD.  The evidence 
clearly shows the veteran to be severely disabled as a result 
of his service-connected PTSD.  He was shown to have 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking and 
mood due to symptoms including suicidal ideation; near-
continuous panic or depression affecting his ability to 
function independently; speech intermittently illogical, 
obscure or irrelevant; and difficulty adapting in stressful 
circumstances.  

Although a 70 percent evaluation has been granted for PTSD, 
the Board finds that the evidence does not show the 
symptomatology required for a 100 percent rating under the 
rating schedule.  In other words, there is a lack of evidence 
of symptoms of total occupational and social impairment, such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, intermittent 
inability to perform activities of daily living, or memory 
loss of vital information.  The veteran's speech and though 
process have not been a problem, he is well oriented, and 
there is no evidence of a problem with hygiene.  While the 
veteran is not gainfully employed it appears that he retired 
in December 2002 based on age rather than disability, and has 
not been shown to experience delusions or psychotic behavior.  
He is clearly able to perform all activities of daily living, 
can drive an automobile, and has not been shown to manifest 
any persistent danger of hurting himself or others.  Also, 
the veteran has maintained a lasting marriage with his wife 
for over 37 years and has maintained significant 
relationships with his son and service buddies.  
Consequently, the Board finds that the total disability 
picture warrants a 70 percent evaluation but no more. 

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate PTSD consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532 (1993).

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record supports the conclusion that he is not 
entitled to an evaluation greater than 70 percent during any 
time within the appeal period.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the PTSD, standing alone, causes marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.

In conclusion, the Board finds that the evidence warrants a 
disability rating of 70 percent under DC 9411 for the 
veteran's PTSD.


ORDER

An initial disability rating of 70 percent for PTSD is 
granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



